Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her position as project director of a youth services agency, complaining of various adverse circumstances including being treated in an unfriendly manner by her supervisor, being divested of certain prior duties and having less experienced workers promoted to positions superior to her own. The Board subsequently determined that claimant was ineligible for unemployment insurance benefits because she had voluntarily left her employment without good cause. Claimant appeals.
Dissatisfaction with one’s job, such as that expressed by claimant, does not constitute good cause for leaving one’s employment (see, Matter of Rosenfield [Hudacs], 205 AD2d 823, 824; Matter of Mele [St. Vincent Hosp.—Hartnett], 176 AD2d 414, 415). Based upon our review of the record, we conclude that the Board’s decision finding claimant to be disqualified for benefits was supported by substantial evidence and we, accordingly, affirm.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.